Appeal from a judgment of the' County Court of Columbia County (Czajka, J.), rendered July 13, 2005, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 1999, defendant pleaded guilty to criminal possession of a forged instrument in the second degree. He was sentenced to five years of probation and ordered to perform 500 hours óf community service and pay $1,155 in fines and surcharges. He was subsequently charged on five separate occasions with violating the terms of his probation. Having admitted to certain violations, defendant was twice continued on probation with modified conditions pertaining to substance abuse treatment. Upon his most recent probation violation admissions, that he failed to timely complete his community service and had committed the crime of burglary in the third degree in Dutchess County, County Court revoked defendant’s probation and resentenced him to 2Vs to 7 years in prison, to be served consecutively to his sentence arising out of his burglary conviction. Defendant now appeals, arguing that his resentence was harsh and excessive.
Given defendant’s proven inability to abide by the reasonable terms of his probation despite multiple opportunities to do so, we find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances justifying a reduction of the resentence in the interest of justice (see People v Walts, 34 AD3d 1043,1044 [2006], lv denied 8 NY3d 850 [2007]). Accordingly, the judgment is affirmed.
Mercure, J.E, Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.